       Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 1 of 9 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


UNITED STATES OF AMERICA                    §
Plaintiff,                                  §
                                            §
v.                                          §      NO: 4:19-cv-413
                                            §
13275 EMERALD HILLS,                        §
EL PASO, TEXAS,                             §
INCLUDING ALL BUILDINGS,                    §
APPURTENANCES, AND                          §
IMPROVEMENTS THEREON,                       §
Defendant.                                  §



                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, alleges as follows:

Nature of the Action

     1. This is an action to forfeit property to the United States pursuant to a violation of

     21 U.S.C. §§ 846 and 848.

Defendant in Rem

     2. The Defendant Property is the real property located at 13275 Emerald Hills, El

     Paso, Texas, the property was further described as: BLK 27 THE ESTATES AT

     EMERALD PARK #2 LOT 7 (hereinafter, “The Property”).


Jurisdiction and Venue


COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 1 of 9
        Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 2 of 9 PageID #: 2



   3. The Court has subject matter jurisdiction over an action commenced by the United

   States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to 28

   U.S.C. § 1355(a).

   4. The Court has in rem jurisdiction over the Defendant Property pursuant to 28

   U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture

   occurred in this district.

   5. Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

   or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

   6. The Property is subject to forfeiture pursuant to 21 U.S.C. § 881(6) because it is

   moneys, negotiable instruments, securities, or other things of value furnished or

   intended to be furnished by any person in exchange for a controlled substance or

   listed chemical in violation of 21 U.S.C. §§ 846 and 848, or all proceeds traceable to

   such an exchange.

Facts

   7. The facts and circumstances supporting the forfeiture of the above-described

   property are briefed below and contained in the Affidavit of Special Agent Wm.

   Barrett Byrd, which is attached hereto and incorporated herein by reference.

   8. In September of 2015, Special Agents (hereinafter, “SA”) and Task Force Officers

   (hereinafter, “TFO”) assigned to the DEA's Dallas Field Division (hereinafter,

   “HIDTA”) arrested numerous individuals associated with the Jose Alonso BARRERA

   Drug Trafficking Organization (hereinafter, “BARRERA DTO”) on charges out of
COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 2 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 3 of 9 PageID #: 3



   the Eastern District of Texas. A federal grand jury indicted those arrested for

   conspiracy to distribute and possess with intent to distribute marijuana and cocaine.

   Subsequent proffer interviews led to the identification of other co-conspirators within

   the BARRERA DTO, in addition to other drug trafficking organizations separate from

   the BARRERA DTO. In total, thirty-three (33) individuals associated with the

   BARRERA DTO have been indicted and arrested, including DTO leader Jose Alonso

   BARRERA.

   9.SA Byrd was advised of a Hispanic male known "Mono" who was believed to be a

   marijuana source of supply. SA Byrd learned of "Mono's" location in Frisco, Texas.

   10. DEA Intelligence Analyst M. Curtis was able to identify "Mono" as Arturo

   ATILANO (hereinafter, “ATILANO”) through researching public databases and

   social media.

   11. Agents advised that ATILANO is from Chihuahua, Mexico, and that ATILANO

   and his brother, NICANDRO ANTONIO ATILANO (hereinafter, “NICANDRO

   ATILANO”), are associated with a Mexico-based drug trafficker named Raul

   BORUNDA (hereinafter, “BORUNDA”). ATILANO has a large amount of money,

   and owns property in Frisco, Texas, and Marco Island, Florida.

   12. On December 1, 2016, DEA seized 551 pounds of marijuana pursuant to a traffic

   stop that was initiated after one of BORUNDA's workers transported marijuana from

   Midland, Texas, to Dallas, Texas. On the same day, DEA's seized approximately 850

   pounds of marijuana from a ranch in Midland, Texas, where BORUNDA's worker

   picked up the marijuana that he brought to Dallas.
COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 3 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 4 of 9 PageID #: 4



   13. On January 5, 2017, ATILANO encouraged an individual to pay BORUNDA the

   money that was owed for drugs fronted by BORUNDA.

   14. On January 30, 2017, DEA TFO Travis Putman was contacted by DEA TFO

   Michael Bornstein who works out of DEA's Long Island, New York, office. TFO

   Bornstein advised TFO Putman that he had received information approximately one

   week earlier regarding ATILANO. TFO Bornstein stated that ATILANO has multiple

   stash houses filled with cocaine and transports cocaine from El Paso, Texas, to Dallas,

   Texas. TFO Bornstein further learned that ATILANO is best friends with Edel

   MENDOZA Sr. (hereinafter, “MENDOZA Sr.”).

   15. On March 20, 2017, MENDOZA Sr. and Edel MENDOZA Jr. (hereinafter,

   “MENDOZA Jr.”) met with others at a restaurant in Frisco, Texas, to discuss the

   transportation of cocaine.

   16. On April 20, 2017, ATILANO and MENDOZA Sr. met with others at a restaurant

   in Frisco, Texas, to discuss a cocaine transaction.

   17. On June 18, 2017, ATILANO and NICANDRO ATILANO sat down with

   MENDOZA Sr., and others at the 54th Street Bar and Grill in Frisco to discuss a

   cocaine transaction. NICANDRO ATILANO stated that he is selling cocaine in El

   Paso for $24,000.00 per kilogram, and that they (NICANDRO ATILANO,

   MENDOZA Sr., and ATILANO) could provide as much as 22 kilograms of cocaine.

   18. On August 1, 2017, TFO Fonseca spoke with MENDOZA Sr. by telephone in an

   attempt to negotiate the purchase of 10 kilograms of cocaine. MENDOZA Sr. stated

   that there were five kilograms of cocaine being sent from El Paso, Texas, that would
COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 4 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 5 of 9 PageID #: 5



   be in Dallas, Texas, on August 2, 2017. MENDOZA Sr. stated that NICANDRO

   ATILANO would accept $27,000.00 per kilogram of cocaine after MENDOZA Sr.

   spoke to ATILANO.

   19. A law enforcement inquiry revealed that NICANDRO ATILANO was identified

   as a suspected marijuana source of supply during a 2015 investigation conducted by

   the United States Border Patrol's Big Bend Sector and the DEA's El Paso Field

   Division. During the investigation, it was discovered that NICANDRO ATILANO

   hired drivers to transport marijuana from West Texas to Dallas, Texas, on multiple

   occasions. NICANDRO ATILANO would follow the marijuana-loaded vehicles to

   Dallas, Texas, in a separate vehicle. Once the marijuana arrived safely in Dallas,

   NICANDRO ATILANO would pay each of the drivers $3,000.00 in U.S. currency for

   transporting the marijuana.

   20. On March 31, 2015, NICANDRO ATILANO created a company called Tex One

   Renovations, Inc. On May 28, 2015, NICANDRO ATILANO opened a bank account

   at JP Morgan Chase Bank in the name Tex One Renovations, Inc. and listed

   ATILANO as a signer on the bank account. In 2015, $1,824,180.25 was deposited

   into this JP Morgan Chase Bank account. In 2016, $2,334,113.17 was deposited into

   this JP Morgan Chase Bank account. The following wires were sent to Mexico:

   $100,000.00 was wired on January 6, 2016; $200,000.00 was wired on July 19, 2016;

   and $80,000.00 was wired on September 13, 2016. JP Morgan Chase Bank closed this

   account for suspicious wire transfers.


COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 5 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 6 of 9 PageID #: 6



   21. On January 9, 2017, Anthony ATILANO and NICANDRO ATILANO purchased

   a 2017 Ford F-150 Raptor 4X4 truck for $74,755.00. This truck was paid for with a

   trade in vehicle and a JP Morgan Chase Bank cashier's check and a check from Tex

   One Renovations, Inc. This was the vehicle ATILANO was driving.

   22. Iovanna ATILANO’S American Express credit card was subpoenaed. From 2013-

   2016 it appears that she has spent $400,448.52 for personal expenses. Most of the

   payments each month pay the balance of this credit card came from wires transfers

   from Tex One Renovations, Inc.

   23. The Texas Workforce Commission showed no reported income during the period

   of the drug conspiracy for ATILANO, Iovanna ATILANO, NICANDRO ATILANO,

   and Anthony ATILANO.

   24. An ex-parte order was signed and it showed that ATILANO, Iovanna ATILANO,

   and Anthony ATILANO have not filed a federal income tax return. NICANDRO

   ATILANO filed a federal income tax return for the following years: 2010 he claimed

   $21,000.00; 2011 he claimed $18,000.00; 2012 he claimed $17,353.00; 2013 he

   claimed $19,620.00; 2014 he claimed $17,440.00; and in 2015 he claimed

   $15,017.00.

   25. The El Paso County Central Appraisal District and El Paso County Clerk's Office

   lists NICANDRO ATILANO as the owner of the Property at 13275 Emerald Hills

   Lane. On July 6, 2017, a subpoena was sent to El Paso Electric Company. The

   resulting documents provided by El Paso Electric Company show NICANDRO

   ATILANO to be The Property's current account holder. Public database reports and
COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 6 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 7 of 9 PageID #: 7



   NICANDRO ATILANO's Texas Driver's License also listed The Property location as

   NICANDRO ATILANO's residence. Surveillance of The Property identified a male

   who appeared to be NICANDRO ATILANO coming and going from the location.

   26. As described in this affidavit, this investigation has identified NICANDRO

   ATILANO as a conspirator within a cocaine and marijuana trafficking organization.

   IRS records reveal that NICANDRO ATILANO reported an average annual income

   of $17,486.00 between the years 2011- 2015. However, during that same period,

   NICANDRO ATILANO had paid The Property's mortgage off in full, and has moved

   millions of dollars through Tex One Renovations' bank account.

   27. On July 12, 2017, NICANDRO ATILANO along with eight (8) other individuals

   were indicted out of the Eastern District of Texas (his brother ATILANO was also

   indicted on this date). ATILANO’s properties in Florida were indicted, and forfeited.

   ATILANO also forfeited his Ford Raptor truck, his wife’s Mercedes C 300, and his

   son’s BMW I-8. NICANDRO ATILANO’s property, 13275 Emerald Hills, El Paso,

   Texas was indicted. Everyone listed in the indictment has plead and been sentenced

   except NICANDRO ATILANO. NICANDRO ATILANO fled to Mexico after a

   search warrant was executed on 13275 Emerald Hills, El Paso, Texas.


Potential Claimants

   28.    Potential claimants to the Defendant Property may include:

          a. Nicandro Atilano – 13275 Emerald Hills St, El Paso, Texas, 79928;

          b. Sandra Sandoval Sanchez-Atlilano – 14031 Pebble Hills Blvd., Apt. 43, El
          Paso, Texas, 79938.
COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 7 of 9
     Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 8 of 9 PageID #: 8




Claim for Relief

   29. The United States respectfully requests that the Court forfeit The Property to the

   United States, award costs and disbursements in this action to the United States, and

   order any other relief that the Court deems appropriate.



                                                 Respectfully submitted,

                                                 JOSEPH D. BROWN
                                                 UNITED STATES ATTORNEY


                                                      /s/
                                                 Kevin McClendon
                                                 Assistant United States Attorney
                                                 State Bar No. 13408620
                                                 101 East Park Blvd., Suite 500
                                                 Plano, Texas 75074
                                                 (972) 509-1201
                                                 (972) 509-1209 (fax)


              CERTIFICATION OF FILING OF MOTION TO SEAL

       Pursuant to Local Rule CV-5(a)(7)(A), undersigned counsel certifies that on June

5, 2019, Plaintiff filed a Motion to Seal Affidavit Supporting the Complaint for Forfeiture

In Rem.

[Doc. #2]

                                               /s/ Kevin McClendon______
                                               KEVIN MCCLENDON
                                               Assistant United States Attorney



COMPLAINT – U.S. v. 13275 Emerald Hills, El Paso, Texas
Page 8 of 9
Case 4:19-cv-00413 Document 1 Filed 06/05/19 Page 9 of 9 PageID #: 9
Case 4:19-cv-00413 Document 1-1 Filed 06/05/19 Page 1 of 1 PageID #: 10




                  Affidavit Supporting the
           Complaint for Forfeiture In Rem
                       Filed Under Seal
                           Case 4:19-cv-00413 Document 1-2 Filed 06/05/19 Page 1 of 1 PageID #: 11
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                               13275 Emerald Hills, El Paso, Texas

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant              Collin
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
   Kevin McClendon, USAO, 101 E. Park Blvd., Suite 500
  Plano, Texas 75074 (972) 509-1201
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           ✘ 625 Drug Related Seizure
                                                                                                       u                                       28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 21 USC 881
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    06/05/2019                                                                          /s/ Kevin McClendon
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
